WELLS, Judge.
Defendant contends that plaintiffs appeal should be dismissed as interlocutory according to this Court’s holding in Stephenson v. Stephenson, 55 N.C. App. 250, 285 S.E. 2d 281 (1981). We agree. In Stephenson we held that orders awarding child support, alimony, and attorney’s fees pendente lite are “interlocutory decrees which necessarily do not affect a substantial right from which lies an immediate appeal pursuant to G.S. 7A-27(d).” The trial court’s second Conclusion of Law states as follows: “That it is appropriate and in the best interests of the child that an Order for temporary child support be entered.” [Emphasis added.] In addition, the court’s order expressly provides that plaintiff’s support payments shall be made twice monthly “pending further Orders of the Court.” [Emphasis added.] The employment of the word “pending” underlines the non-final character of the order in question.
We recognize that in the present case, unlike Stephenson, the child support order was the only order entered and was not expressly designated pendente lite by the court. Nevertheless here, as in Stephenson, the support order appealed from was a temporary one, entered provisionally pending a final determination to be made at a later date. It is the non-finality of the support order that brings the present case within the reach of Stephenson.
It follows that the child support order of 18 December 1986 is not subject to review by appeal and must be, and is,
*626Dismissed.
Judges Johnson and Cozort concur.